Case 1:16-cv-09517-LAK-KHP Document 262-6 Filed 11/08/19 Page 1 of 8




                   EXHIBIT D
 Case 1:16-cv-09517-LAK-KHP Document 262-6 Filed 11/08/19 Page 2 of 8




                                                                                                      Fr

                                                                                                      E
                                                                                                      i:

                                                                                                      t
                                           Lester Eber                                                I
                             95 Allens Creed Road Building 2 Suite    l0
                                     Rochester, Nerv   York 14618




 December 15,2009

                                                                                                      d




 Dear Audrey:



 The world wide economic recession of the last two years has had a serious impact on our
 business. (As you know) We no longer distribute wine and spirits in New York State. Our
 business is timited to Corurecticut; however, the business which we acquired in that state has
 required a complete operating workout from its then existing business plan, including a reduction
 in personnel, careful monitoring of all business related expenses and renewed sales efforts. Our
 efforts to reach positive earnings are not over and it is time for ownership to participate in our
 new business plan. Thus, the company will not declare an annual dividend to its Class A or
 Class B common stock holders in 2009, indeed our lack of satisfaotory earnings prevents any
 other course of action. It is problematical that we will be able to resume a dividend to our
 stockholder in 2010.

 I know that our decision to omit a dividend may cause a hardship for you. To ease this burden, I
 propose to make a personal tax free gift to you in the amount of $4,000 which is enclosed.
 Because this will be a gift from me there will be no tax attributed to its receipt.

 Additionally, Trust income from other assets than Eber Bros. is not impacted by the decision to
 not declare an annual dividend. Enclosed is a check from The Canandaigua National Bank for
 the income from these assets.



 sjfer.tv,
                    /r"-'-       )


 Lester Eber

                          t7-f<t/ 71 ,-."1 (, * f, " f ,j'ou"
r, S,     IT
      :L" '' ^vu   )aL   A '-
                            ,   v,,/ L,
                                        ^,FFy
                                              1*" { lPP a tT
      ),) n     j
                 *f )r) ? h)/ l" v e. &u, fJ c P" q L'/ ,J                                            E:




       \_, ,K


                                                                              IB-UUUU1 35
Case 1:16-cv-09517-LAK-KHP Document 262-6 Filed 11/08/19 Page 3 of 8




          1r




                                                   551                 E
                                           2.o7    i'zmo'



                                                  cc
                                                   o


                                                         f,P


  r:0 f, e0000   to    OO   lrrr O55l



                                                                       u




                                                                       g




                                                  E8-00001 136
  Case 1:16-cv-09517-LAK-KHP Document 262-6 Filed 11/08/19 Page 4 of 8




             R. tsR.OS                                           CORP"
                                  Corporate Office
            95 Allens CreekRd.,       Ste 10, Rochester, New York 14618
                                  Bldg2
                    Phone: (585) 3604240 Fax: (585) 36042t1
                                                                          ila2,L'/a
tr*.4,
 Case 1:16-cv-09517-LAK-KHP Document 262-6 Filed 11/08/19 Page 5 of 8




                                                                                                      ti,



                                          Lester Eber                                                 E
                            95 Allens Creed Rond Building 2 Suite     l0
                                   Rochester, New York 14618




  December 15,2009

                                                                                                      F


  Dear Sally:



  The world wide economic recession of the last two years has had a serious impact on our
  business. (As you know) We no longer distribute wine and spirits in New York State. Our
  business is limited to Connecticut; however, the business which we acquired in that state has
  required a complete operating workout from its then existing business plan, including a reduction
  in personnel, careful monitoring of all business related expenses and renewed sales efforts. Our
  efforts to reach positive eamings are not over and it is time for ownership to participate in our
  new business plan. Thus, the company will not declare an annual dividend to its Class A or
  Class B comrnon stock holders in 2009, indeed our lack ofsatisfactory earnings prevents any
  other course of action. It is problematical that we will be able to resume a dividend to our
  stockholder in 2010.

  I know that our decision to omit a dividend may cause ahardship for you. To easo this burden, I
  propose to make a personal tax free gift to you in the amount of $5,000 which is enclosed.
  Because this will be a gift from me there will be no tax attributed to its receipt,

  Additionally, Trust income from other assets than Eber Bros. is not impacted by the decision to
  not declare an annual dividend. Enclosed is a check from The Canandaigua National Bank for
  the income from these assets.



-Sineer€Iy



  Lester Eber


                                                                                                      g




                                                                             E8-00001073
Case 1:16-cv-09517-LAK-KHP Document 262-6 Filed 11/08/19 Page 6 of 8




                                                                       a




        I




                               'i.

 r30 e t0000   tot:I1000lll'         055   e




                                                                       t;




                                                                           4




                                                                           E




                                                   EB-00001074
           Case 1:16-cv-09517-LAK-KHP Document 262-6 Filed 11/08/19 Page 7 of 8



Rick Hawks
From:                        Rick Hawks
Sent:                        Thursday, September 01,2011 3:05 PM
To:                          'lks12@aol.com'; j.lissow@eberbros.com; EGumaer@nixonpeabody.com; egumaerl
                             @yahoo.com
Cc:                          l.eber@eberbros.com
Subject:                     RE: Lester Eber Request - Urgent


Dear   Lisa,                                                                                                            We
areinreceiptofthefinancialsupportrequestforyourdaughter. Theneeddoesappearrealandsomewhaturgent, The
request opens up a number of questions and issues the trustees need to review in order to protect the integrity of the
trust and all family beneficiaries. We will provide you with an indication of our response after the trustees meet next
week to discuss the circumstances.
                                                                                              ln the meantime, could you be
more specific as to the estimate for amounts of funding needed and what it will be used for.
                                                                                                      Thank You
                                                                                                   Rick Hawks SVP/STO --
CNB


From : lks12@aol.cqm [mailtq: lks12@aol.com]
Sent: Wednesday, August 31,2011 5:48 PM
To: jJisssw@cberbtas3em; Rick Hawk; EGumaer@nixonpeabody.cqm; egumaerl@yahoo.com
Ccr l.eber@ebe(bros.com
Subject: Re: Lester Eber Request - Urgent

Dear Richard and Elliot,
My uncle sent an urgent request dated Augusl23,20'11. To date, I have not heard anything. Please advise on the
determination of my requesl, I can be reached at 609 289-6660, email; lks12@aol.com.
Thank you,
Lisa Kleeberg-Stein




---Original Message----
From:janetlissow<j.lissow@ebqrbro              >
To: rhawks <fhaw$@gnbank.com>; Gumaer, Elliott <EGumaer@nixonpeabodv.com>; Elliott Gumaer
<@>
Cc: Lester Eber <l.eber@ebqrbJos.cgm >; ks 1 2
                                           I       <!E!2@l-.com>
Sent: Tue, Aug 23, 2O11 4:57 am
SubjecL Lester Eber Request - Urgent

Dear Richard & Elliot,

        Lisa Stein's daughter, as you can see by this letter attached, is in urgent need of some financial support. lf there
is anything that can be done, I would fully support any financial assistant for her child. Lisa's molher, Sally Kleeberg, ls
not aware of the situation but if she knew, she would be fully supportive.

Please give this your immediate attention and do not hesitate to contact me.

Lester
s8s-738-5925


                                                                                                    cN8000039
                                                               1
Case 1:16-cv-09517-LAK-KHP Document 262-6 Filed 11/08/19 Page 8 of 8




                               TnB CaNer.loArcuA Nerr.oxel BeNr
                                     AND Tnust ConnPerrrY
                                         72 SouthMain Street
                                    Canandaigu4, Ne'tv York 14424
                                                                                   (185) 394,4280 Ext. 36040
 Rlchatd H. Havrks, Jr.
 Ssnior V;P, & Trugt Otf,cer                                                              F6x (s85) 3e4-4001




                                                         Septe,mber 20,2011


Mr. Lestpr Eber
Bldg2 Ste 10
95 Allons Creek Rd
RochesterNY 14618

Re: Allen Eber Trust

Dear Mr. Eber:

        Recently, the Tfustees of the Allen Bber Family l'rust received a request frorn Lisa
Kleeberg Stein to provide financial support to Erica Stein for many of {he ongoing mbdical
*"prn*.rl a$sociatscl with her health. Tlre Trustees have reviewed ths rsquest along with tlrs futt
                                                                          'rhe distributiorrs wili 'be
pr.iusio's and have detern:rined a rnonthly disbibution can be made.
mad., fi.onr principai and we will keep a rccord of payments rn*de. Upon torrnination af the
                                                                                               frusf,
the amounttf thidistributions   to Erica  wili be charged agarnst thn applapriafe fnmily"

         At this time, we would ask for yor:r consent to begin a monthly distribution to Erica to
assist in meeting her living & medioal exp€,Irse. I ask
                                                        that you sign the attached copy of this letter
vrhere indicated and return it to us in the emolosed envelope.

          Thank you for your protnpt retum of the consent form'




                                                         Richard H.           Jr
                                                          Senior Vice Presidont    &
                                                         Trust Officer



          I consent to distributions outlined in the aboVe letter'

                                H* rh
          Lester Eber




                                                                                                               EB-00030964
